DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
The Title has been updated according to the amended Specification dated 11/30/2021.  The objection to the Title has been withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of 
Applicant has provided a submission in this file that the claimed invention and the subject matter disclosed in the prior art reference were owned by, or subject to an obligation of assignment to, the same entity as BROTHER KOGYO KABUSHIKI KAISHA not later than the effective filing date of the claimed invention, or the subject matter disclosed in the prior art reference was developed and the claimed invention was made by, or on behalf of one or more parties to a joint research agreement not later than the effective filing date of the claimed invention. However, although subject matter disclosed in the reference US 2020/0387081 has been excepted as prior art under 35 U.S.C. 102(a)(2), it is still applicable as prior art under 35 U.S.C. 102(a)(1) that cannot be excepted under 35 U.S.C. 102(b)(2)(C).
Applicant may overcome this rejection under 35 U.S.C. 102(a)(1) by a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application, and is therefore, not prior art as set forth in 35 U.S.C. 102(b)(1)(A). Alternatively, applicant may rely on the exception under 35 U.S.C. 102(b)(1)(B) by providing evidence of a prior public disclosure via an affidavit or declaration under 37 CFR 1.130(b).

Claim 1-6 and 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 7,873,294 to Nobe et al. in view of US 2015/0016835 to Kakutani et al. and US 2020/0387081 to Sakaguchi et al. 

Nobe teaches:
(claim 1)	An image forming apparatus (1) comprising: 
a main housing (3); 

a drum unit (75) including: a plurality of photosensitive drums (71) provided for respective ones of the plurality of developing rollers, each of the plurality of photosensitive drums rotatable about a second axis extending in the first direction (col. 3 lines 37-45, col. 4 lines 8-12); and 
a plurality of chargers (72) each configured to charge a surface of a corresponding one of the plurality of photosensitive drums; 
a high-voltage electrical circuit board (125) located in a first region (first-side frame 101) that is a region at one side of the plurality of photosensitive drums in the first direction and outside of the plurality of photosensitive drums in the first direction, the high-voltage electrical circuit board including a first applying circuit configured to apply a voltage to the plurality of chargers (col. 6 lines 48-53); 
a motor located in a second region (second-side frame 101) that is a region at an other side of the plurality of photosensitive drums in the first direction and outside of the plurality of photosensitive drums in the first direction, the other side being opposite the one side, the first motor being configured to drive a conveyance mechanism configured to convey a sheet (col. 6 lines 16-25); 
the motor configured to drive each of the plurality of photosensitive drums (col. 6 lines 16-25); 
the motor being configured to drive each of the plurality of developing rollers to rotate (col. 6 lines 16-25); and 
a control board (121) located in the second region, the control board including a controller configured to control the first applying circuit and the motor, the motor and the control board being located at different positions from one another in the second region (Fig.7, col.6 lines 53-59);
(claim 2)	a fixing device (80) configured to fix toner on a sheet, wherein the main housing has a first (rear) end and a second (front) end, the first end being closer to the fixing device in the second direction than the second end is (Fig.1); and wherein a distance from the second (front) end to the third motor is shorter than a distance from the second end to the control board (Fig.7: drive unit 110 including motor is closer to the front end than main control board 121);
(claim 10)	wherein the main housing (3) has an opening at one side in the second direction; and wherein the drum unit is configured to be attached to the main housing or detached from the main housing through the opening (Fig.2, col. 4 lines 8-11); and 
(claim 11)	wherein the second direction is a direction crossing the first direction (Fig.2).

Nobe differs from the claimed invention in that a single motor, instead of multiple motors, is used to drive the conveyance mechanism, photosensitive drums and developing rollers.
Kakutani discloses a plurality of motors arranged in a same side plate (back side plate 250) at different positions in a direction of arrangement of developing devices (105); the motors including: a conveyance driving motor 214 for driving rollers for conveying the recording paper (first motor), a color drum motor 210 (second motor), a developing motor 211 (third motor), and a fixing motor 215 (fourth motor) (Figs. 2 & 3, [0036]).
It would have been obvious to a person skilled in the art before the effective filing date of the claimed invention to modify the apparatus of Nobe to comprise multiple motors such as
a first motor located in a second region that is a region at an other side of the plurality of photosensitive drums in the first direction and outside of the plurality of photosensitive drums in the first direction, the other side being opposite the one side, the first motor being configured to drive a conveyance mechanism configured to convey a sheet; 
a second motor located in the second region and configured to drive each of the plurality of photosensitive drums (col. 6 lines 16-25); 
a third motor located in the second region, the third motor being configured to drive each of the plurality of developing rollers to (col. 6 lines 16-25); and 
a control board located in the second region, the control board including a controller configured to control the first applying circuit, the first motor, the second motor, and the third motor, the first motor, the second motor, the third motor, and the control board being located at different positions from one another in the second region (col.6 lines 53-59)
for at least the purpose of having additional flexibility in controlling parts of the apparatus.
Additionally, Nobe differs from the claimed invention in being silent about a separation mechanism, as claimed.
Sakaguchi discloses an image forming apparatus separation mechanism (5 comprising cams 150 and a cam followers 170) configured to perform contact/separation of developing rollers (61) relative to photosensitive drums (50) wherein a driving force of a developing motor (3D) is transmitted not only to each of the developing rollers but also the separation mechanism structure [0006, 0073-0075, 0159].  
It would have been further obvious to a person skilled in the art before the effective filing date of the claimed invention to configure the apparatus of claim 1 to further comprise a separation mechanism, as to selectably engage developing rollers for color (YCM) or monochromatic (K) printing, driven by the developing motor such that the third (developing) motor is also configured 
to drive a separation mechanism configured to individually move the plurality of developing rollers between a contact position at which each of the plurality of developing rollers contacts a corresponding one of the plurality of photosensitive drums and a separation position at which each of the plurality of developing rollers is separated from the corresponding one of the plurality of photosensitive drums
for at least the purpose of enabling contact/separation as well as speed ratio control of the developing rollers relative to the photosensitive drums without increasing the number of components.

Regarding claims 3-6, the combinations above further render obvious:
(claim 3)	The image forming apparatus according to claim 1, wherein the first motor and the second motor are arranged in the second direction (see Kakutani: Fig.3).
(claim 4)	The image forming apparatus according to claim 1, wherein the third motor is located at a higher position than the first motor (see Kakutani: Fig.3, motor 211 higher than motors 212-214; in light of par. [0036]: “Each motor is arranged near the components subject for drive”).
(claim 6)	The image forming apparatus according to claim 1, further comprising: a fixing device (Nobe: 80, Fig.1; Kakutani: 150, Fig.1) configured to fix toner on a sheet; and a fourth motor (Kakutani: 215, Fig.2) configured to drive the fixing device, the fourth motor being located at a different position from the first motor, the second motor, the third motor, and the control board in the second region (see Kakutani: Figs 2 & 3).
Regarding claim 5, Nobe appears silent about a source of power for the developing rollers.  Kakutani discloses a high voltage board supplying high voltage to development devices and charging [0044].  It would have been obvious to a person skilled in the art before the effective filing date of the claimed invention to configure the image forming apparatus according to claim 1, such that the high-voltage electrical circuit board includes a second applying circuit configured to apply a voltage to the plurality of developing rollers, as suggested by Kakutani’s disclosure, for at least the purpose of enabling supply of high voltage form a same source, thus reducing the number of elements in the apparatus.

Regarding claim 9, Nobe teaches the image forming apparatus further comprising: a fixing device (80, Fig.1) configured to fix toner on a sheet; a discharge sensor (implicit) configured to detect that a sheet is discharged from the fixing device (col. 5 lines 43-46); and a second sub-control board (122, Fig.7) electrically connected to the control board (121).  Although Nobe does not particularly disclose the discharge sensor being provided on the second sub-control board, wherein the control board is located between the third motor and the second sub-control board in the second direction, such arrangement is considered a matter of engineering design choice that would have been obvious to a person skilled in the art before the effective filing date of the claimed invention absent persuasive evidence that the particular arrangement of the claimed discharge sensor and second sub-control board was significant.

Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nobe, Kakutani, and Sakaguchi, as applied to claim 1 above, and further in view of US 10,295,948 to Nakamura et al..

Regarding claim 7, Nobe discloses a sheet tray (21, Fig.1) but is silent about a sheet sensor and its control. 
Kakutani teaches a sheet tray (see sheet feeding roller 135, Fig.1) configured to accommodate a sheet; and a load control board 201 ( first sub-control board) located at a different position from the conveyance driving motor 124 (first motor), the color drum motor 210 (second motor), the developing motor 211 (third motor), and the image forming high voltage board 225 in the back side plate 250 (second region), the load control board being configured to receive a signal from sensors in the image forming apparatus (Fig.3, [0042]). Kakutani does not specify a sheet sensor.
Nakamura discloses a sheet feed sensor 28A (Fig.1) opposed to the sheet tray 100 to determine a type of sheet.
It would have been obvious to a person skilled in the art before the effective filing date of the claimed invention to further modify the apparatus of Nobe such that the image forming apparatus according to claim 1, further comprises: 
a sheet tray configured to accommodate a sheet; a sheet tray sensor configured to detect a sheet placed on the sheet tray; and a first sub-control board electrically connected to the control board, the first sub-control board being located at a different position from the first motor, the second motor, the third motor, and the control board in the second region, the first sub-control board being configured to receive a signal from the sheet tray sensor, wherein the third motor is located between the control board and the first sub-control board in the second direction
for at least the purpose of controlling image forming operations according to a type of sheet, for improved image quality.

Regarding claim 8, Nakamura further discloses a temperature and humidity sensor (106, Fig.1) to detect temperature and humidity around the secondary-transfer unit.  It would have been further obvious to a person skilled in the art before the effective filing date of the claimed invention  to configure the image forming apparatus according to claim 7, such that the first sub-control board includes a temperature-humidity sensor, for further improved control of image transfer.

Response to Arguments
Applicant's arguments filed 11/30/2021 have been fully considered but they are not persuasive.  In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Sakaguchi is relied on for the teachings of a separation mechanism as well as the use of a developing motor for driving the separation mechanism in addition to the developing rollers.  It is noted that such separation mechanism are widely known in multicolor electrophotography and motivation for their use generally available to one skilled in the art.  Additionally, neither Nobe or Kakutani teach away from such modification.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARLENE HEREDIA whose telephone number is (571)272-8393. The examiner can normally be reached M-F: 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571)272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Arlene Heredia/              Primary Examiner, Art Unit 2852